Case 1:15-cv-00903-RA Document 15 Filed 05/29/20 Page 1 of 3
Case 1:15-cv-00903-RA Document 15 Filed 05/29/20 Page 2 of 3
               Case 1:15-cv-00903-RA Document 15 Filed 05/29/20 Page 3 of 3




          IT IS HEREBY FURTHER ORDERED, WITH RESPECT TO THE CLAIMS
     ASSERTED BY THE RELATOR ON BEHALF OF THE STATE OF MARYLAND, THAT:

          7.      All claims asserted on behalf of the State of Maryland are hereby DISMISSED

     WirUouT PRE.runic£:,
                             1
11                                                         ,
                                                 '.
                                 '
                                     1   11
                                         1
                                              i,, , ,,.,




                  13
     Dated: March_, 2020                                   soi ORDERED:


                                                           HONORABLE RONNIE ABRAMS
                                                           UNITED STATES DISTRICT JUDGE
